Citation Nr: 0807500	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a brain hemorrhage.

2.  Entitlement to service connection for a stroke with 
residual left leg weakness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the benefits sought on appeal.  A notice of 
disagreement was filed in November 2004, a statement of the 
case was issued in December 2004, and a substantive appeal 
was received in April 2005.  The veteran withdrew a request 
for a hearing before the Board in November 2007.  


FINDINGS OF FACT

1.  A brain hemorrhage was not manifested during the 
veteran's active duty service or for many years thereafter.  

2.  A stroke with residual left leg weakness was not 
manifested during the veteran's active duty service or for 
many years thereafter.  


CONCLUSIONS OF LAW

1.  A brain hemorrhage was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  A stroke with residual left leg weakness was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2004.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  Questions as to ratings and effective 
dates to be assigned are rendered moot by the denial of the 
service connection claims. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a relevant injury in service.  Given the 
absence of any competent evidence of the claimed post-service 
disabilities until more than 30 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).

The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The issues before the Board involve a claim of entitlement to 
service connection for a brain hemorrhage and a stroke with 
residual left leg weakness.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
brain hemorrhage, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records dated in November 1963 reflect that 
the veteran was seen for trauma to the face and head, as well 
as bleeding from the left ear.  The veteran was diagnosed 
with a small fracture in the left temporal area.  A service 
Report of Medical Examination dated in December 1965 for 
separation purposes reflects that the veteran's 'neurologic' 
system was clinically evaluated as normal.  A service Report 
of Medical History dated in December 1965 for separation 
purposes reflects that the veteran indicated that he suffered 
a fractured skull in September 1963.  The December 1965 
examining physician noted that the veteran suffered head 
trauma in 1963 with no sequellae.  

Private medical records dated in October 1997 reflect that 
the veteran underwent an MRI conducted by Gregg Shalan, M.D.  
Dr. Shalan assessed intracerebral hemorrhage.  

An MRI conducted at Methodist Hospital in March 1998 revealed 
no evidence of recurrent hemorrhage.  The examiner concluded 
that the area of previous posterior left frontal hemorrhage, 
though visualized, was consistent with resolved hematoma.  
The examiner also found numerous bilateral periventricular 
and thalamic areas of previous ischemia.  

In April 1998, Dr. Shalan assessed left frontal hematoma.  In 
December 1998, Dr. Shalan assessed a history of intracerebral 
hemorrhage, which was presumed to have been hypertensive in 
nature.  Dr. Shalan also assessed a seizure and likely 
Dilantin reaction.  Dr. Shalan assessed a right pontine 
hemorrhage in October 2003.  

Private medical records from Methodist Hospital dated in 
November 2003 reflect that the veteran was admitted to the 
hospital for a stroke.  

Despite the veteran's contentions otherwise, there is no 
competent evidence to support a finding that his brain 
hemorrhage or stroke with residual left leg weakness are 
etiologically related to service or any incident therein.  
The Board has carefully reviewed the service medical records 
for any indication of pertinent symptomatology or diagnoses, 
and finds that the veteran only complained of injuries to the 
left side of his head.  Furthermore, the Board observes that 
the veteran's December 1965 separation examination report 
shows that the veteran's 'neurologic' system was clinically 
evaluated as normal.  The clinically normal neurological 
findings on examination demonstrated that trained medical 
personnel were of the opinion that no neurological injuries 
were present at that time.  The Board views this examination 
report as highly persuasive contemporaneous medical evidence 
that there was no neurological disorder at that time.  Also 
of great significance is the finding by the military medical 
personnel that there were no sequellae from the 1963 head 
trauma.  

Moreover, a post-service diagnosis of a hemorrhage was not 
rendered until 1997.  A post-service diagnosis of a stroke 
was not rendered until 2003.  Thus, complaints of 
symptomatology and a diagnosis related to the hemorrhage were 
not rendered until over 31 years after separation from 
service and a diagnosis related to a stroke was not rendered 
until over 37 years after separation from service.  Although 
the record presents valid findings of a current brain 
hemorrhage and stroke, the span of time between the claimed 
injury and the medical documentation of a brain hemorrhage 
and a stroke is a significant factor that weighs against 
claims of service connection.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  None of the aforementioned 
medical evidence suggests a link between the veteran's brain 
hemorrhage or stroke and service, or any incident therein.  
Furthermore, Dr. Shalan presumed the hemorrhage to be 
hypertensive in nature, and thus unrelated to service.  The 
Board also believes it significant that despite very 
comprehensive examination and testing of the veteran in 
connection with the brain hemorrhage and stroke, none of the 
medical examiners reported any findings that would suggest 
that these disorders were related to previous head trauma 
many years before. 

While acknowledging the veteran's belief that his brain 
hemorrhage and stroke with residual left leg weakness are due 
to service, it is well established that as a layperson, the 
veteran is not considered capable of opining as to the nature 
or etiology of his disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Thus, service connection for brain hemorrhage and stroke with 
residual left leg weakness are not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.




ORDER

Service connection for a brain hemorrhage is not warranted. 
Service connection for a stroke with residual left leg 
weakness is not warranted.  The appeal is denied as to both 
issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


